Case: 19-13869   Date Filed: 10/02/2020   Page: 1 of 7



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13869
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:16-cv-00361-RH-CAS



JUAN CARLOS RICHARDSON,

                                                         Petitioner-Appellant,

                                 versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 2, 2020)

Before MARTIN, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 19-13869       Date Filed: 10/02/2020      Page: 2 of 7



      Juan Carlos Richardson appeals the district court’s denial of his 28 U.S.C.

§ 2255 motion to vacate his sentence under the Armed Career Criminal Act

(ACCA), 18 U.S.C. § 924(e). In denying Richardson’s § 2255 motion, the district

court determined Richardson was unable to carry his burden under Beeman v.

United States, 871 F.3d 1215 (11th Cir. 2017), as he failed to show it was more

likely than not the district court relied on the ACCA’s residual clause to qualify his

felony battery conviction as a violent felony. The district court judge—who was

the very judge who originally sentenced Richardson—noted that, under the

applicable law at the time Richardson was sentenced, his battery conviction still

would have qualified as a violent felony under this Court’s 2005 decision in United

States v. Glover, 431 F.3d 744 (11th Cir. 2005). As a result, the district court

stated, “[h]ad § 924(e) contained no residual clause—or had Johnson already held

the residual clause unconstitutional—I still would have treated Mr. Richardson as a

§ 924(e) armed career criminal, based on the two cocaine convictions, the battery

conviction, and Glover.”

      Nevertheless, the district court granted a certificate of appealability (“COA”)

on one issue: whether Richardson’s § 924(e) conviction is constitutional in light of

the Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015).

After review,1 we affirm.


      1
          When reviewing a district court’s denial of a 28 U.S.C. § 2255 motion, we review
                                                2
                 Case: 19-13869       Date Filed: 10/02/2020       Page: 3 of 7



       The ACCA mandates a minimum sentence of 15 years’ imprisonment for

any defendant convicted of being a felon in possession of a firearm who has 3

previous convictions “for a violent felony or a serious drug offense, or both,

committed on occasions different from one another.” 18 U.S.C. § 924(e)(1).

       The ACCA defines the term “violent felony” as any crime punishable by a

term of imprisonment exceeding one year that:

       (i)     has as an element the use, attempted use, or threatened use of
               physical force against the person of another; or
       (ii)    is burglary, arson, or extortion, involves use of explosives, or
               otherwise involves conduct that presents a serious potential risk
               of physical injury to another.
Id. § 924(e)(2)(B). The first prong of this definition is commonly referred to as the

“elements clause,” while the second prong contains the “enumerated crimes” and,

finally, what is commonly called the “residual clause.” United States v. Owens,

672 F.3d 966, 968 (11th Cir. 2012). The Supreme Court in Johnson held that the

residual clause of the definition is unconstitutionally vague but clarified that its

decision did not call into question the remainder of the definition. Johnson, 135 S.

Ct. at 2557–58, 2563.

       In Beeman, this Court held a § 2255 movant seeking relief under Johnson

must prove that it was “more likely than not” that the use of the residual clause led




questions of law de novo and factual findings for clear error. Lynn v. United States, 365 F.3d
1225, 1232 (11th Cir. 2004).
                                                3
               Case: 19-13869     Date Filed: 10/02/2020     Page: 4 of 7



the sentencing court to impose the ACCA enhancement. Beeman, 871 F.3d at

1221–22. In assessing whether a movant has met his burden under Beeman, the

relevant issue is one of “historical fact”—whether at the time of sentencing the

defendant was sentenced solely under the residual clause. Id. at 1224 n.5. “To

determine this ‘historical fact’ we look first to the record, and then, if the record

proves underdeterminative, we can look to the case law at the time of sentencing.”

United States v. Pickett, 916 F.3d 960, 963 (11th Cir. 2019). Where the record is

silent and the evidence is not clear as to what happened, the movant—the “party

with the burden”—loses. Beeman, 871 F.3d at 1224–25.

      The conviction at issue here is Richardson’s 2006 conviction for battery on

an inmate, in violation of Fla. Stat. § 784.082. In Florida, a person commits a

misdemeanor battery when he: “1. [a]ctually and intentionally touches or strikes

another person against the will of the other; or 2. [i]ntentionally causes bodily

harm to another person.” Id. § 784.03(1)(a). However, if the person who commits

the battery is “being detained in a prison, jail or other detention facility” and

batters “any other detainee in the detention facility,” then that battery is reclassified

as a felony in the third degree. Id. § 784.082(3). Battery committed by an inmate

on another inmate shares the same elements as Fla. Stat. § 784.03(1)(a). See id.

§ 784.082.




                                           4
                Case: 19-13869       Date Filed: 10/02/2020       Page: 5 of 7



       The parties agree there is nothing in the record of Richardson’s initial

sentencing proceeding that clarifies which clause or clauses the district court had in

mind when it sentenced Richardson. Looking instead to the caselaw at the time of

sentencing, Richardson argues he met his burden under Beeman because his felony

battery conviction could only have qualified as a violent felony under the ACCA’s

residual clause at the time he was sentenced. It is true that, as this Court noted in

Beeman, “if the law was clear at the time of sentencing that only the residual

clause would authorize a finding that the prior conviction was a violent felony, that

circumstance would strongly point to a sentencing per the residual clause.”

Beeman, 871 at 1224 n.5. The problem here is, contrary to Richardson’s

assertions, the law at the time of Richardson’s sentence was not at all clear with

regard to Florida battery.2

       As this Court has recently observed, at the time of Richardson’s sentencing

in 2007, it was unclear from the existing precedent whether a Florida battery

conviction would have qualified under the ACCA’s elements clause. See Pickett,


       2
          Richardson also asserts it is “undisputed” that, were he sentenced today, his Florida
battery conviction would not qualify as a violent felony under the ACCA’s elements clause. But
we recently addressed whether a conviction under Fla. Stat. § 784.082 qualified as a crime of
violence under the United States Sentencing Guidelines. We held that Florida battery, as defined
in § 784.03, is divisible and that battery accomplished by intentionally causing bodily harm—as
distinct from battery by touching or striking—constitutes a crime of violence under the
Sentencing Guidelines. United States v. Gandy, 917 F.3d 1333, 1339 (11th Cir. 2019). Thus, to
the extent Richardson’s battery conviction was for battery by intentionally causing bodily harm,
that conviction would qualify as a violent felony and he would not be entitled to relief under
Johnson.
                                               5
               Case: 19-13869      Date Filed: 10/02/2020   Page: 6 of 7
916 F.3d at 966 (“Faced with this uncertain precedential landscape, the district

court likely would have quickly determined that Pickett’s battery convictions

qualified under the residual clause, but we do not know what else it might have

thought.”). In the face of such uncertainty—and in the absence of any clear

indication in the record as to what the district court was thinking—a movant has

failed to meet his burden under Beeman. See id.; Beeman, 871 F.3d at 1224–25.

      Richardson argues Pickett stands for the proposition that in the face of such

uncertainty, he is entitled to a remand and resentencing. But while we remanded

Pickett’s case to the district court, that was because this Court decided Beeman

while Pickett’s appeal was pending. Pickett, 916 F.3d at 963. Because neither

Pickett nor the government had any occasion to address Beeman’s requirements,

this Court remanded to the district court to determine, in the first instance, what

happened when Pickett was originally sentenced. Id. at 967. The district court, we

reasoned, was in a much better position to made that determination, especially

since the judge presiding over Pickett’s § 2255 proceedings was the same judge

who initially sentenced him. Id.

      Here, in contrast, both parties and the district court were aware of Beeman

and specifically addressed it. Indeed, the district court judge—who, like in Pickett,

was the same judge who initially sentenced Richardson—has told us what he made

of the admittedly “uncertain precedential landscape,” indicating he relied on our


                                           6
               Case: 19-13869     Date Filed: 10/02/2020     Page: 7 of 7



2005 decision in United States v. Glover, where we observed that “battery on a law

enforcement officer is a crime of violence” under a provision of the Sentencing

Guidelines that mirrored the language of the ACCA’s elements clause. 431 F.3d at

749. We have since recognized that this statement in Glover was best understood

as dicta that would not have bound a district court faced with determining whether

a particular Florida battery conviction qualified as a violent felony. Pickett, 916
F.3d at 965–66. But that says nothing about whether the district court, as a matter

of “historical fact,” viewed it as binding and relied on it at the time, as it apparently

did here.

      For the reasons discussed above, we agree and accordingly affirm the district

court’s denial of Richardson’s § 2255 motion to vacate his sentence.

      AFFIRMED.




                                           7